In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00150-CV
     ___________________________

   DRUE ALLEN HOLLIS, Appellant

                    V.

MHMR OF TARRANT COUNTY, Appellee



  On Appeal from the 352nd District Court
          Tarrant County, Texas
      Trial Court No. 352-305306-19


     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Drue Allen Hollis, appearing pro se, appeals from a declaration that he is a

vexatious litigant. In his sole issue, Hollis contends that the trial court provided

insufficient time for discovery with regard to his no-evidence summary judgment

motion. But the trial court did not grant a summary judgment, and it is therefore of no

consequence whether the trial court allowed an adequate time for discovery. Instead,

it granted a motion to declare Hollis a vexatious litigant, and the record shows that

Hollis was provided with notice and ample time to respond before the trial court did

so. We therefore affirm.

      In January 2019, Hollis initially sued appellee MHMR of Tarrant County for

wrongfully withholding his medical records. Over the next four months, Hollis filed

seven more supplemental and amended petitions, each with its own distinctive claims

and allegations, in which he elaborated on his predicament. He explained he had been

unlawfully and involuntarily committed to inpatient psychiatric facilities multiple times

between 2008 and 2016. According to Hollis, MHMR had made false representations

and improper disclosure of his mental health records in an effort to obtain commitment

orders, and upon his commitment, MHMR had illegally administered psychoactive

medication to him. By the time of his live petition, Hollis had added ten defendants,

which were apparently governmental entities and health care providers that were




                                           2
involved in his commitments and treatment.1 He alleged that collectively, these

defendants had violated several provisions of Texas statutes and the Constitutions of

Texas and the United States.2 Hollis sought damages of over $1,000,000, including

statutory, compensatory, and punitive damages, as well as injunctive relief.

      On March 8, 2019, MHMR filed a “Combined Motion to Dismiss, Plea to the

Jurisdiction, and to Declare Plaintiff a Vexatious Litigant.” MHMR stated that Hollis’s

suit was just the most recent of nine that Hollis had filed since 2015, all for alleged

conduct arising from his temporary commitments. This was the fourth lawsuit that



      1
       The new defendants included Probate Court No. 1 of Tarrant County; Probate
Court No. 2 of Tarrant County; Tarrant County Sheriff Bill E. Waybourn; Acclaim
Physician Group, Inc.; Mesa Springs, LLC; Tarrant County Hospital District d/b/a JPS
Health Network; University of North Texas Health Science Center at Fort Worth;
ProPath Associates, PLLC; and Millwood Hospital, LP.
      2
        In his live petition, Hollis alleged violations of section 571.020 of the Texas
Mental Health Code, section 321.003 of the Texas Health and Safety Code, and
unidentified portions of the Texas Occupations Code. According to Hollis, the
defendants had violated article I, sections 9, 19, and 28 of the Texas constitution. Hollis
next alleged that the defendants’ actions infringed his First Amendment right to
petition, his Fourth Amendment rights regarding warrants and unreasonable seizures,
his Fifth Amendment rights regarding due process and compelled self-incrimination,
his Eighth Amendment right regarding excessive fines, and unspecified rights under the
Fourteenth Amendment. He also sought vindication of his civil rights through an
action under 42 U.S.C.A. §§ 1983, 1985, and 1988.

       In prior petitions, Hollis also claimed that MHMR and the other defendants had
committed infractions under various other constitutional and statutory provisions, such
as the Texas Uniform Trade Secrets Act; the Double Jeopardy Clause of the Fifth
Amendment; the Ninth Amendment generally; and article I, sections 13 and 14 of the
Texas constitution. He had apparently nonsuited these claims by the time of his live
petition.

                                            3
Hollis had filed against MHMR alone related to the same underlying events. MHMR

contended that all of Hollis’s previous lawsuits against MHMR had been dismissed;

attached to MHMR’s motion were various orders of dismissal reflecting either that the

trial court granted MHMR’s plea to the jurisdiction or that Hollis voluntarily dismissed

his claims against MHMR, citing his own belief that the trial court lacked jurisdiction.

      MHMR further explained that the trial court had recently declared Hollis to be a

vexatious litigant in another factually related lawsuit. In that proceeding, Hollis sued

many of the same ten governmental entities and health care providers, and those

defendants moved to dismiss his claims under chapter 11 of the Texas Civil Practice

and Remedies Code. MHMR attached the resulting order, which declared Hollis a

vexatious litigant under chapter 11, required him to post a $7,000 security or else have

his claims dismissed with prejudice, and prohibited him from filing any new pro se

litigation without first obtaining the local administrative judge’s permission. MHMR

prayed for similar relief. In a previous appeal, we affirmed that order in part, and we

dismissed Hollis’s appeal for want of jurisdiction in all other respects. Hollis v. Acclaim

Physician Grp., Inc., No. 02-19-00062-CV, 2019 WL 3334617, at *1 (Tex. App.—Fort

Worth July 25, 2019, no pet. h.) (mem. op.) (per curiam).

      MHMR’s motion was set for hearing on April 25, 2019. MHMR filed a certificate

of service indicating that Hollis was electronically served with a notice of that hearing

on April 2, 2019.



                                            4
        On April 8, 2019, Hollis purported to file a notice of removal. According to

Hollis, he anticipated that a federal court would better protect his constitutional rights

and address his frustrations at the denial of his motions for disqualification and recusal.3

        On April 25, 2019, Hollis filed a no-evidence motion for summary judgment,

arguing that there was no evidence of one or more essential elements of a defense on

which MHMR would have the burden of proof. Hollis never specified what defense

he was targeting. Rather, as the particulars of the motion made clear, his argument was

that MHMR had no evidence to refute his own causes of action, which is not an




        On March 7, 2019, Hollis filed a motion to disqualify and recuse the trial court
        3

judge. As we understand his motion, Hollis explained that the judge’s prior experience
as an assistant United States attorney rendered his interests intertwined with the state
entities that Hollis had sued. Hollis complained that the judge’s decision-making and
body language further demonstrated bias. However, Hollis’s motion also touched on
subjects as far afield as the judge’s service in the United States Air Force, Batson
challenges, “bounties” for the “wives and children of colored soldiers” between 1879
and 1902, the “psychological war” that was being waged against him, and cases dating
back to 1833 dealing with the applicability of the Bill of Rights.

        Hollis’s motion to disqualify and recuse was denied on March 20, 2019.

       The next day, on March 21, 2019, Hollis filed another motion to disqualify and
recuse. He argued that it was improper for the judge to preside over the matter because
Hollis had previously sent the judge three faxes concerning his commitments in 2015,
when the judge was serving as an assistant United States attorney.

        Hollis’s second motion for recusal and disqualification was denied on April 17,
2019.

                                             5
accepted approach for a no-evidence motion for summary judgment.4 See Tex. R. Civ.

P. 166a(i).

       Also on April 25, 2019, the trial court held a hearing on MHMR’s motion. After

hearing argument, the trial court granted the motion, declared Hollis a vexatious litigant,

required him to furnish security of $19,391.17 or else face dismissal of the suit with

prejudice, and barred him from filing any further pro se litigation without written

permission from a local administrative judge.

       After the trial court rendered its order, Hollis filed a motion for continuance on

May 6, 2019, asking the court to retroactively grant a continuance of the hearing that

had already occurred on April 25, 2019. Hollis asserted that he was not provided with

adequate notice or an opportunity to respond to MHMR’s motion. He offered no

proof that he was not served with notice, though. Simultaneously, he explained that his

failure to appear at the hearing was attributable to MHMR’s wrongful conduct, in that

MHMR had “misrepresented” his “character and morale” and left him with “a sense of




       4
        Between the time that MHMR filed its vexatious-litigant motion and the trial
court’s ruling on that motion, Hollis also filed other unconventional documents with
the trial court. One was a traditional motion for summary judgment, which he
explained also served as a “Batson challenge against Defendant’s exercise of a
peremptory challenge.” Hollis did not attach any evidence to this summary judgment
motion. Another was Hollis’s filing of an affidavit indicating that he was indigent and
requesting the appointment of an attorney ad litem to oversee his private, civil lawsuits.
A third was Hollis’s general notice complaining that the district court clerk and the
Tarrant County District Clerk were acting in furtherance of a conspiracy to deprive him
of his civil rights.

                                            6
fear.” When his motion for retroactive continuance was unsuccessful, Hollis filed this

appeal.5

       As an initial matter, we consider our power to proceed. Hollis purported to file

a notice of removal to federal court on April 8, 2019. A properly filed notice of removal

will prohibit the state court from taking further action; “a state court has no power to

proceed with a case which has been properly removed to federal court.” Resolution Tr.

Corp. v. Murray, 935 F.2d 89, 92–93 (5th Cir. 1991) (emphasis added); see In re Sw. Bell

Tel. Co., LP, 235 S.W.3d 619, 624 (Tex. 2007) (orig. proceeding) (citing 28 U.S.C.A.

§ 1446(d)).

       However, Hollis’s attempted removal was not proper. First, Hollis was the

plaintiff. The right to remove a state court case to federal court is generally limited to

defendants only, F.D.I.C. v. Loyd, 955 F.2d 316, 326 n.10 (5th Cir. 1992) (citing Am. Int’l

Underwriters (Phil.), Inc. v. Cont’l Ins. Co., 843 F.2d 1253, 1260 (9th Cir. 1988)), because

section 1446 speaks only of allowing a “defendant or defendants” to effect a removal.

See 28 U.S.C.A. § 1446(a). Hollis, as the plaintiff, had no right to remove his own suit.

       Second, Hollis’s purported notice did not bear the file stamp of a federal district

court clerk, and a PACER search reveals that Hollis has not filed any papers in federal

court. A defendant can remove a case from a state court to federal district court by



       Hollis’s appeal was initially interlocutory, see Tex. Civ. Prac. & Rem. Code Ann.
       5

§ 11.101, but the trial court has since rendered a final judgment of dismissal. See Tex.
R. App. P. 27.1(a).

                                             7
filing a notice of removal “in the district court of the United States for the district and

division within which such action is pending.” Spencer v. Dallas Cent. Appraisal Dist., No.

05-15-01526-CV, 2016 WL 1298582, at *1 (Tex. App.—Dallas Apr. 4, 2016, no pet.)

(mem. op.) (quoting 28 U.S.C.A. § 1446(a)). After filing a notice of removal with the

federal district court, the party “shall file a copy of the notice with the clerk of such

state court, which shall effect the removal.” Id. (quoting 28 U.S.C.A § 1446(d)). Thus,

in Spencer, where the appellant “failed to file with this Court a copy of a notice of

removal bearing the file mark of the clerk of the federal district court,” the court held

the record did not show a removal to federal court. Id.; see Restrepo v. All. Riggers &

Constructors, Ltd., 538 S.W.3d 724, 748 (Tex. App.—El Paso 2017, no pet.) (concluding

that because a notice of removal was not properly filed in federal court until after a

vexatious-litigant order was rendered, the order was appropriate). Here, we reach the

same conclusion as Spencer. Because Hollis’s attempted removal was never properly

filed in federal court, it was no removal at all, and it did not impede the trial court from

rendering its vexatious-litigant order. See Spencer, 2016 WL 1298582, at *1. We are

therefore free to proceed with this appeal.

       In his sole issue, Hollis contends that the trial court erred by rendering its order

because the trial court had allowed him inadequate time for discovery concerning his

no-evidence motion for summary judgment. Hollis misreads rule 166a(i). The rule

provides that there must be “adequate time for discovery” before the court may grant

a no-evidence motion. Lindsey Constr., Inc. v. AutoNation Fin. Servs., LLC, 541 S.W.3d 355,

                                              8
360 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (citing Tex. R. Civ. P. 166a(i)).

The trial court did not grant a no-evidence motion, and therefore it is of no moment

whether the trial court permitted an adequate time for discovery. We overrule his sole

issue.

         Hollis has not raised any other appellate issue concerning the trial court’s

vexatious-litigant order. Nonetheless, in the body of his brief, he raises several other

arguments contesting the validity of the order. His arguments do not correspond to

any appellate issue. A court of appeals may not reverse a trial court’s judgment in the

absence of properly assigned error. Davis v. Mueller, 528 S.W.3d 97, 103 n.38 (Tex.

2017).

         Regardless, even assuming that Hollis’s arguments corresponded with appellate

issues, we are unable to grant the relief he seeks. First, he argues that 42 U.S.C.A. § 1988

preempts chapter 11 of the Texas Civil Practice and Remedies Code. This argument

mirrors one that Hollis raised in his previous appeal from a vexatious-litigant order. See

Hollis, 2019 WL 3334617, at *4.         In that appeal, we held that because Hollis’s

preemption argument was not raised in the trial court, it was not preserved to the extent

that it could have impacted choice of law. Id. To the extent that it could have impacted

the trial court’s jurisdiction, we rejected his preemption argument on its merits. Id. at

*5. We noted that courts had rejected a similar argument concerning chapter 14 of the

Texas Civil Practice and Remedies Code, which regulates pro se litigation by inmates.

Id. We reasoned that federal courts are also empowered to impose restrictions on

                                             9
vexatious litigants, and there was therefore no reason to suppose a conflict between

federal and state law that might give rise to preemption. See id. For the same reasons,

we must reject Hollis’s preemption argument again here. See id.

       Next, Hollis argues that he did not receive notice of the hearing on MHMR’s

motion. However, MHMR filed a certificate of service indicating that Hollis was

electronically served with just such a notice on April 2, 2019. A notice’s certificate of

service is prima facie evidence that the notice has been served. Lease Fin. Grp., LLC v.

Childers, 310 S.W.3d 120, 126 (Tex. App.—Fort Worth 2010, no pet.) (quoting Tex. R.

Civ. P. 21a(e)). The opposing party may rebut this evidence with proof of nonreceipt.

Strobel v. Marlow, 341 S.W.3d 470, 476 (Tex. App.—Dallas 2011, no pet.) (citing Cliff v.

Huggins, 724 S.W.2d 778, 780 (Tex. 1987)). Hollis presented no evidence to rebut the

certificate; he offered only the unproved assertion that he did not receive the notice.

Moreover, his motion for continuance seemed to indicate that his failure to appear was

due as much to demoralization and fear as it was to lack of notice. This does not suffice

to rebut the certificate of service.

       Next, for the first time in his reply brief, Hollis contends that MHMR “has

chosen to defraud the State of Texas” by making misrepresentations to the trial court.

As his sole support, he has attached to his brief an exhibit containing images of his

filing history in the trial court, upon which Hollis has apparently made handwritten

notations. According to Hollis, the fraud inheres in the fact that one page of the filing

history shows that a document was filed at a certain time on April 2, 2019, and another

                                           10
page of the filing history instead shows that it was filed a minute later than that. These

documents do not appear in the record. We cannot consider documents attached to an

appellate brief that are not in the record. Horie v. Law Offices of Art Dula, 560 S.W.3d
425, 440 (Tex. App.—Houston [14th Dist.] 2018, no pet.); see Baish v. Allen, No. 02-17-

00146-CV, 2019 WL 1284900, at *2 (Tex. App.—Fort Worth Mar. 21, 2019, no pet.)

(mem. op.). Additionally, Hollis could have made such an argument in his opening

brief. Because he did not do so until his reply brief, he has waived this argument. City

of Fort Worth v. Rylie, 563 S.W.3d 346, 365 (Tex. App.—Fort Worth 2018, no pet.);

Pineridge Assocs., LP v. Ridgepine, LLC, 337 S.W.3d 461, 472 n.10 (Tex. App.—Fort

Worth 2011, no pet.).

       Finally, and also for the first time in his reply brief, Hollis argues that he is

“desperate” and that MHMR “mentally and emotionally tortures human beings.” While

we empathize with Hollis and recognize that his legal circumstances may be emotionally

difficult, this is not a legal argument of the sort that this court can consider. See City of

Houston v. Jackson, 42 S.W.3d 316, 322 n.9 (Tex. App.—Houston [14th Dist.] 2001, pet.

dism’d w.o.j.). We hold this complaint inadequately briefed. See Tex. R. App. P. 38.1(i).




                                             11
      Having overruled Hollis’s sole issue—and having found his other arguments

unavailing—we affirm the trial court’s order.6

                                                       Per Curiam

Delivered: August 29, 2019




      6
        MHMR has filed a motion to dismiss the appeal. In it, MHMR argued that this
appeal is moot because the trial court subsequently granted a final dismissal of all of
Hollis’s claims. As support, MHMR relied on cases which hold that an interlocutory
appeal of a temporary injunction is rendered moot by a final judgment in the same case.
Isuani v. Manske-Sheffield Radiology Grp., PA, 802 S.W.2d 235, 236 (Tex. 1991) (per
curiam). We find these cases distinguishable. An interlocutory appeal of a temporary
injunction order becomes moot because once the trial court renders a final judgment,
the temporary injunction expires. See id. (citing, inter alia, Conway v. Irick, 429 S.W.2d
648, 650 (Tex. App.—Fort Worth 1968, writ ref’d)); League v. Am. Home Mortg. Servicing
Inc., No. 02-12-00317-CV, 2013 WL 4679932, at *6 (Tex. App.—Fort Worth Aug. 29,
2013, no pet.) (mem. op.). By contrast, a vexatious-litigant order does not lose its force
in the same way. See Leonard v. Abbott, 171 S.W.3d 451, 460 n.7 (Tex. App.—Austin
2005, pet. denied) (concluding that an appeal of a vexatious-litigant order was not moot
because the prefiling requirement would continue to “affect” the subject of the order
“in the future”).

        Rather, when the trial court granted a final dismissal of all Hollis’s claims, the
interlocutory vexatious-litigant order merged into the final judgment, leaving the
vexatious-litigant order no less appealable than before. Douglas v. Am. Title Co., 196
S.W.3d 876, 879 n.6 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Thus, the Douglas
court rejected the very argument that MHMR raises here and instead concluded that
the appeal could be maintained, even though the appellant had appealed the vexatious-
litigant order rather than the final judgment of dismissal. Id. For similar reasons, we
deny MHMR’s motion.

                                           12